t c memo united_states tax_court securitas holdings inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date michael francis kelleher elizabeth a erickson and justin e jesse for petitioner henry c bonney jr and lloyd t silberzweig for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining deficiencies of dollar_figure for and dollar_figure for the deficiencies largely stem from respondent’s partial_disallowance of deductions for interest_expenses and deductions for insurance expenses related to a captive insurance arrangement the sole issue remaining for us to decide is whether petitioner is entitled to deduct premiums_paid through the captive insurance arrangement established by its parent_corporation respondent does not dispute that the arrangement involved insurable risks and we hold that the captive arrangement shifted risks distributed risks and constituted insurance in the commonly accepted sense therefore the arrangement is insurance for federal tax purposes and petitioner is entitled to the deduction under sec_162 for insurance expenses findings_of_fact i parent-subsidiary structure securitas ab is a public swedish company beginning in the late 1980s and continuing through the 1990s securitas ab expanded its business outside of sweden by acquiring other companies throughout europe securitas ab first entered the u s security services market in when it established securitas holdings inc shi shi is the parent company of an affiliated_group of u s_corporations shi group or petitioner during and the years in issue unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar shi had no employees owned no vehicles and did not provide any security services itself the shi group used the accrual_method of accounting throughout the years in issue in shi acquired pinkerton’s inc pinkerton’s a delaware corporation and its subsidiaries before its acquisition pinkerton’s was a publicly traded company that provided various security services and had approximately big_number employees in over offices worldwide in and shi acquired several additional security companies including burns international services corp burns also a delaware corporation and its subsidiaries like pinkerton’s burns was a publicly traded company that provided various security services and had approximately big_number employees in offices in north america south america and europe according to securitas ab’s annual report securitas ab and its subsidiaries securitas ab group accounted for of the total world market for security services during and the securitas ab group employed over big_number people in countries mostly in north america and europe ii services in and the securitas ab group and the shi group provided guarding services alarm systems services and cash handling services guarding services include providing uniformed security officers to maintain a secure environment for clients as well as consulting and investigation services in and the shi subsidiaries providing guarding services had approximately big_number and big_number employees respectively these subsidiaries also operated big_number and big_number vehicles respectively in mid-2003 many of the shi subsidiaries providing guarding services were consolidated into a newly formed corporation and subsidiary of shi securitas security services usa inc ssusa alarm systems services include the installation of alarm systems and alarm- to-response solutions pinkerton’s systems integration inc an shi subsidiary provided alarm systems services this company was later renamed securitas security systems usa inc and employed approximately people during and cash handling services include cash transport cash processing and atm services loomis fargo co loomis an shi subsidiary provided cash handling services and had approximately big_number employees in and big_number employees in iii protectors protectors insurance co of vermont protectors was incorporated in vermont in as a licensed captive_insurance_company as a result of various acquisitions the shi group acquired protectors in early and protectors became a direct wholly owned subsidiary of shi in date between date and date protectors did not write new or renewal coverage and its operations consisted solely of the runoff of previously written coverage protectors had no employees during and protectors maintained separate books_and_records maintained a separate bank account for its operations prepared financial statements and held annual meetings of its board_of directors throughout and none of the u s operating subsidiaries of shi or the non-u s operating subsidiaries of securitas ab owned any interest in protectors and it was managed by a company that was unrelated by ownership to shi during and protectors was subject_to regulation as a captive_insurance_company in the state of vermont and paid premium taxes to the state of vermont in date protectors requested permission from the vermont department of banking insurance securities health care administration vermont regulators to lend all but dollar_figure million of its capital to shi the vermont regulators approved this request further in early the vermont regulators allowed the shi group to avoid contributing additional capital to protectors as a result of protectors’ issuing an insurance_policy for to loomis the vermont regulators also waived the premium taxes with respect to the policy iv securitas group reinsurance limited in late securitas ab informed the irish department of enterprise trade and employment that it intended to establish a new captive reinsurance company in ireland called securitas group reinsurance ltd sgrl and that it intended sgrl to be fully operational before the end of the irish authorities responded that they had no objection and sgrl was incorporated under the laws of ireland beginning in date and continuing through sgrl operated as a wholly owned subsidiary of securitas ab and it was subject_to regulation as a reinsurance company in ireland sgrl’s total shareholders’ funds were dollar_figure at the end of and dollar_figure at the end of during and none of the u s operating subsidiaries of shi and none of the non-u s operating subsidiaries of securitas ab owned any interest in sgrl sgrl maintained separate books_and_records maintained a separate bank account for its operations prepared financial statements and held meetings of its board_of directors v implementation of the captive insurance program after wages the cost of risk is the second largest cost for the securitas ab group the operating subsidiaries of the shi group had exposure to various insurable risks including workers’ compensation automobile employment practices general and fidelity liabilities in and the shi group obtained insurance coverage from third-party insurers these third-party policies had deductibles or self-insured retentions which were the responsibility of the shi group subsidiaries several events converged in the early 2000s causing the insurance market to harden and causing insurance rates to increase in response to the increase the securitas ab group tried to control risks and to obtain more favorable insurance rates as part of this effort the securitas ab group decided to implement a captive insurance program to insure the risks within the deductible layers of the existing third-party policies a captive insurance program was attractive to the securitas ab group for a variety of reasons including that the cost of adopting the program was less than the cost of reducing deductibles and purchasing insurance from third parties the captive program also allowed securitas ab to centralize risks further it allowed the subsidiaries to know their cost of risk in advance in the years since its implementation the captive insurance program has provided more cost-effective insurance coverage than would have otherwise been available it was part of the implementation that securitas ab formed sgrl in because sgrl was a reinsurance company and could not issue policies directly protectors provided insurance for u s subsidiaries and xl insurance co ltd xl insurance a united kingdom company provided insurance to the non-u s subsidiaries vi insurance coverages for u s subsidiaries in date protectors issued a loss portfolio transfer policy to shi to cover the unresolved or unreported losses for the insurable risks of most of the shi group’s operating subsidiaries up to the deductibles or self-insured retentions of the third-party policies protectors also issued a similar policy to loomis in date for protectors issued prospective insurance policies to cover the insurable risks of most of the shi group’s operating subsidiaries up to the deductible or self-insured retentions of the third-party policies for protectors issued similar policies except that the policies each had a dollar_figure deductible making the subsidiaries responsible for losses up to that amount the insurance policies identified the insured contained an effective period specified the covered risks identified a premium amount and were signed by an authorized representative a parental guaranty in the shi group acquired centaur insurance co centaur as part of the larger acquisition of burns centaur is an illinois insurance_company that had been in rehabilitation proceedings since centaur has claimed to be tax exempt under sec_501 since because it has received no premium income while preparing to implement the captive insurance program the shi group learned that reactivation of protectors could adversely affect centaur’s tax- exempt status the premium test under sec_501 limits the amount of premiums that can make up gross_receipts for an insurance_company that seeks tax-exempt status the premium test is applied on a controlled_group basis and protectors and centaur were part of the same controlled_group during and some of the policies were signed after the policy’s effective date there is no explanation for this in the record and neither party argues that this renders the policies ineffective in late the shi group considered selling centaur’s stock to a non-u s affiliated company in order to remove centaur from the u s controlled_group in early date the shi group chose to have shi execute a parental guaranty guaranteeing the performance of protectors as opposed to selling centaur’s stock before the end of shi executed a parental guaranty guaranteeing the performance of protectors with respect to the loss portfolio transfer policy written by protectors to the shi group’s subsidiaries shi also executed an amended and restated guaranty guaranteeing the performance of protectors with respect to any and all agreements that were effective on or after date that were issued by protectors regarding risks retained by the shi group’s operating subsidiaries the amended and restated guaranty replaced the first guaranty the amended and restated guaranty was in effect during and as a result of the amended and restated guaranty it was the shi group’s position that protectors did not qualify as an insurance_company for federal_income_tax purposes during and the intended effect of this position was to remove protectors from the premium test under sec_501 and by extension to preserve centaur’s tax-exempt status there is no evidence in the record to suggest that any amount was ever paid out under the guaranty in the shi group continued to pursue the possibility of selling centaur’s stock however the shi group did not sell the stock during or b reinsurance all of the insurable risks covered under the two loss protection policies and the prospective insurance policies were reinsured with sgrl in sgrl received premiums from over separate entities in sgrl received premiums from over separate entities like the policies that protectors issued the reinsurance policies identified the insured contained an effective period specified the covered risks identified a premium amount and were signed by an authorized representative no guaranty was ever provided to sgrl by any party for any of the risks reinsured under the agreement with protectors additionally neither the insurance policies that protectors issued nor the policies that sgrl issued contained a cut- through provision that would allow the insured the right to seek claims payment directly from the reinsurer on the primary insurer’s failure to meet its obligations fully or on time again some of the policies were signed after the policy’s effective date there is no explanation for this in the record and neither party argues that this renders the policies ineffective c premiums to shi group subsidiaries during the years in issue outside actuaries reviewed the premiums and determined they were reasonable from january to date pinkerton’s paid the premiums on behalf of the other shi group subsidiaries from date to the end of after the merger of many of the subsidiaries into ssusa ssusa paid the premiums on behalf of the other shi group subsidiaries pinkerton’s and later ssusa recorded general ledger accounts_payable to sgrl for the amounts of the premiums these accounts_payable were booked pro_rata on a monthly basis except for the one for the first quarter of which was booked at the end of march pinkerton’s and ssusa paid claims that were covered under the protectors policies and recorded general ledger accounts_receivable from sgrl for those amounts pinkerton’s and ssusa also paid administrative fees relating to the protectors policies and recorded general ledger accounts_receivable from sgrl for those amounts these amounts were reversed that same year when it was determined that administrative fees had not been taken into account when setting the premiums in july and date the excess of the accounts_payable over the accounts_receivable was paid_by wire transfer from pinkerton’s ssusa to protectors protectors then paid that amount to sgrl respondent does not challenge the reasonableness of the premiums minus a dollar_figure ceding commission that protectors retained of the premiums dollar_figure was paid and deducted for federal_income_tax purposes in and dollar_figure was paid and deducted for federal_income_tax purposes in the dollar_figure million premium for the protectors policy insuring loomis was paid to protectors in by loomis protectors then paid that amount to sgrl minus a dollar_figure ceding commission during ssusa allocated the premiums among the subsidiaries as follows entity petitioner’s premium allocation per entity each entity’s percentage of the total premium payable to protectors pinkerton’s pinkerton management guardian uniforms renaissance center pinkerton protection svcs pinkerton government svcs burns burns international security services of florida hall security ssusa loomis total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ssusa paid the premiums in a similar manner ssusa paid the premiums on behalf of the other subsidiaries and recorded general ledger accounts_payable to sgrl the accounts_payable were booked pro_rata on a monthly basis throughout the year ssusa paid claims and administrative fees that were covered by the policies and recorded general ledger accounts_receivable for those amounts again the accounts_receivable were booked pro_rata on a monthly basis in july october and date the excess of the accounts_payable over the accounts_receivable was paid_by wire transfer from ssusa to protectors protectors then paid the amount to sgrl minus a dollar_figure ceding commission that protectors retained of the premiums dollar_figure was paid and deducted for federal_income_tax purposes in and dollar_figure was paid and deducted for federal_income_tax purposes in the dollar_figure premium for the protectors policy insuring loomis was paid to protectors in by loomis protectors then paid this amount over to sgrl minus a dollar_figure ceding commission during the premiums were allocated among the subsidiaries as follows entity petitioner’s premium allocation per entity each entity’s percentage of the total premium payable to protectors ssusa renaissance center pinkerton government svcs loomis total dollar_figure big_number big_number big_number big_number vii insurance coverages for non-u s subsidiaries during and xl insurance co ltd xl insurance issued insurance policies to cover general liability insurance risks for the non-u s subsidiaries of securitas ab xl insurance was unrelated by ownership to the entities in the securitas ab group like the protectors policies the xl insurance policies provided only the first layer of coverage in and xl insurance reinsured a portion of its risk under the insurance policies with sgrl the premiums for the and reinsurance agreements totaled dollar_figure which xl insurance paid to sgrl during these years no subsidiary was allocated more than of the premiums viii notice_of_deficiency on date the irs issued a notice_of_deficiency to the shi group for its and taxable years in the notice the irs disallowed portions of the shi group’s deductions for interest_expenses and insurance premiums and made other computational adjustments the adjustments resulted in tax increases of dollar_figure for and dollar_figure for because the parties stipulated the interest_expense deductions the only issue remaining is whether the shi group is entitled to deduct insurance premiums_paid of the dollar_figure deduction amount claimed on its return the irs disallowed deductions of dollar_figure and allowed deductions of dollar_figure the amount allowed consists of dollar_figure in actual paid claims and expenses and the dollar_figure million premium paid for the loomis loss protection policy of the dollar_figure deduction amount claimed on its return the irs disallowed deductions of dollar_figure and allowed deductions of dollar_figure the amount allowed consists of dollar_figure in actual paid claims and expenses and dollar_figure in premiums that loomis paid the shi group while maintaining its principal_place_of_business in california timely petitioned i insurance premium deduction opinion sec_162 permits a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business insurance premiums may be deductible business_expenses although insurance premiums may be deductible amounts placed in reserve as self- although the insurance transaction involving loomis appears strikingly similar to the transaction involving the rest of the shi group subsidiaries respondent could provide no explanation at trial regarding why the premiums_paid by loomis were allowed and the other premiums were not sec_1_162-1 income_tax regs insurance are not such amounts can be deducted only at the time that the loss for which the reserve was established is actually incurred neither the code nor the regulations define insurance however the supreme court has stated that h istorically and commonly insurance involves risk-shifting and risk-distributing over time courts have looked primarily to four criteria in deciding whether an arrangement constitutes insurance for federal_income_tax purposes the arrangement must involve insurable risks the arrangement must shift the risk of loss to the insurer the insurer must distribute the risks among its policyholders and the arrangement must be insurance in the commonly accepted sense although these criteria are not independent or exclusive they establish a framework for determining whether insurance exists under the federal tax law 577_f2d_279 5th cir 43_f2d_78 10th cir aff’g 13_bta_189 481_us_239 312_us_531 96_tc_45 aff’d 979_f2d_1341 9th cir 96_tc_18 aff’d 979_f2d_162 9th cir amerco v commissioner t c pincite respondent does not dispute that the arrangement here involved insurable risks a risk shifting in order for an arrangement to be considered insurance it must shift risk of loss from the insured to the insurer from the insured’s perspective insurance is protection from financial loss provided by the insurer upon payment of a premium ie it is a risk-transfer device risk shifting transfers the threat of an economic loss from the insured to the insurer because i f the insured has shifted its risk to the insurer then a loss by or a claim against the insured does not affect it because the loss is offset by the proceeds of an insurance payment when evaluating whether risk shifting occurred we consider separate but related insurance contracts such as insurance and reinsurance togetherdollar_figure in brother-sister corporation arrangements such as the arrangement before us we look to what has become known as the balance_sheet and net_worth analysis 811_f2d_1297 9th cir aff’g 84_tc_948 harper grp v commissioner t c pincite clougherty packing co v commissioner f 2d pincite helvering v le gierse u s pincite 71_tc_400 aff’d 640_f2d_1010 9th cir to determine whether risk has been shifted under the balance_sheet and net_worth analysis we examine the economic consequences of the captive insurance arrangement to determine whether the insured party has shifted the risk in doing so we look only at the insured’s assets to determine whether the insured divested itself of the adverse economic consequences of a claim covered by the insurance_policy additionally we generally afford related corporate entities separate tax status and treatmentdollar_figure respondent argues that the guaranty from shi to protectors prevents risk from shifting from the shi group subsidiaries to sgrl because shi bore the ultimate risk of loss in making this argument respondent relies on three cases 62_f3d_835 6th cir rev’g tcmemo_1993_585 40_fedclaims_42 and hospital corp of am v commissioner tcmemo_1997_482 we recently addressed malone hyde and kidde in the opinion of the court and the rent-a-center inc v commissioner t c ___ ___ slip op pincite date clougherty packing co v commissioner f 2d pincite clougherty packing co v commissioner f 2d pincite clougherty packing co v commissioner f 2d pincite citing 319_us_436 see also rent-a-center inc t c at ___ slip op pincite concurring opinion in rent-a-center inc v commissioner t c ___ ___ slip op pincite date in that case we distinguished the facts of malone hyde and kidde on the basis that they all involved undercapitalized captives where the parent_corporation provided indemnification or additional capitalization in order to persuade a third-policy insurer to issue policies we did not address hospital corp a close examination of the facts of hospital corp reveals that it is wholly consistent with our conclusion both here and in rent-a-center in hospital corp various subsidiaries obtained most of their primary insurance through a captive_insurance_company workers’ compensation liabilities were handled differently the subsidiaries of hospital corporation obtained primary insurance for those liabilities with a third party and the captive_insurance_company provided reinsurance when the third-party insurer became insolvent the parent_corporation agreed to indemnify it later the parent agreed to indemnify another third-party insurer as a condition of the agreement that it would take over the risks of the insolvent insurer but only as to the liabilities of the insolvent insurer we held that there was no risk shifting as to the workers’ compensation liability rent-a-center inc v commissioner t c at ___ slip op pincite see also id at ___ slip op pincite buch j concurring this falls squarely within our analysis in rent-a-center where we distinguished a line of cases stating that the parental guaranty at issue in rent-a-center did not shift the ultimate risk of loss did not involve an undercapitalized captive and was not issued to or requested by an unrelated insurer the indemnity agreement at issue in hospital corp was issued to an unrelated insurer because of the insolvency of the primary insurer that is very different from the facts before us here where indemnity was not provided to a third-party insurer and where the captive insurer is sufficiently capitalized respondent argues that the presence of the parental guaranty mitigates risk shifting because of the theoretical possibility that shi may have to pay in accordance with the guaranty however this is the case whenever a guaranty from the parent is involved and we have previously held that the existence of a parental guaranty by itself is not enough to justify disregarding the captive insurance arrangement the guaranty was provided only to preserve the tax-exempt status of centaur and here as in rent-a-center no amount was paid out under the guaranty accordingly we must decide whether something else was present to vitiate risk shifting rent-a-center inc v commissioner t c at ___ slip op pincite rent-a-center inc v commissioner t c at ___ slip op pincite although respondent argues that protectors was undercapitalized we do not agree after consulting with the vermont regulators protectors decided to maintain a premium-to-surplus ratio of to at times the shi group would have to provide additional capital or seek permission to avoid going above the to ratio shi group’s expert ann conway stated that the industry standard net premium-to-surplus ratio for long-tail casualty exposures which constitute most of the exposures here i sec_4 to respondent’s argument is that protectors was undercapitalized because it did not maintain a premium-to-surplus ratio of to or lower however respondent fails to take into account the fact that protectors’ risks were reinsured because protectors reinsured of its risks through sgrl protectors’ net premium-to-surplus ratio was to which falls below the industry standard ms conway testified that sgrl was adequately capitalized and respondent did not refute this assertion considering the insurance and reinsurance contracts together we find that protectors was adequately capitalized for its role as a primary insurer that reinsured all of its risks with sgrl policies relating to workers’ compensation automobile liability and general liability are typically referred to as long-tail coverage because claims may involve damages that are not readily observable or injuries that are difficult to ascertain acuity a mut ins co subs v commissioner tcmemo_2013_209 at respondent further argues that the shi group financial arrangement resulted in shi maintaining the risk of loss respondent maintains that pinkerton’s and ssusa paid the claims of the operating subsidiaries and then sought reimbursement directly from sgrl thus effectively eliminating protectors from the captive arrangement because in respondent’s view protectors did not pay the claims as required sgrl’s legal_obligation to reimburse protectors did not arise and protectors’ failure to pay the claims meant that shi remained responsible again we previously addressed a similar point and stated that it is unrealistic to expect members of a consolidated_group to cut checks to each other and using journal entries to keep track of the flow of funds is commonplace pinkerton’s and ssusa kept records showing the amounts payable to and receivable from sgrl and the parties have stipulated that the amount due to sgrl was first transferred to protectors and then to sgrl respondent has not alleged and we do not find that the journal entries were inaccurate or incomplete accordingly we do not agree that the shi group’s manner of paying the claims and premiums prevented the risk from shifting rent-a-center inc v commissioner t c at ___ slip op pincite buch j concurring citing kahle v commissioner t c memo on the basis of the foregoing and evaluating the captive arrangement as a whole we find that the arrangement adequately shifted risk the balance_sheet and net_worth analysis indicates that the captive insurance arrangement has shifted any economic consequence of a risk from the shi group subsidiaries to protectors and then to sgrl b risk_distribution we evaluate risk_distribution through the actions of the insurer the insurer achieves risk_distribution when it pools a large enough collection of unrelated risks those that are not generally affected by the same circumstance or event distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium because b y assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums risk_distribution incorporates the law of large numbers which has been described as follows ‘as the size of the pool increases the chance that the loss per policy rent-a-center inc v commissioner t c at ___ slip op pincite clougherty packing co v commissioner f 2d pincite during any given period will deviate from the expected loss by a given amount or proportion declines ’ protectors and ultimately sgrl insured five types of risks workers’ compensation automobile employment practice general and fidelity liabilities during the years in issue the securitas ab group employed over big_number people in countries and the shi group alone employed approximately big_number people each year and operated over big_number vehicles in sgrl received premiums from over separate entities in sgrl received premiums from over separate entities however respondent argues that there is not adequate risk_distribution because most of the premiums_paid to sgrl were attributable to protectors and after mid-2003 most of those premiums were attributable to ssusa risk_distribution is viewed from the insurer’s perspective as a result of the large number of employees offices vehicles and services provided by the u s and non-u s operating subsidiaries sgrl was exposed to a large pool of statistically independent risk exposures this does not change merely because multiple companies merged into one the risks associated with those companies did not vanish once they all fell under the same umbrella as the shi group’s amerco v commissioner t c pincite ndollar_figure quoting expert witness expert dr neil doherty explained in his expert report it is the pooling of exposures that brings about the risk distribution--who owns the exposures is not crucial we agree and find that by insuring the various risks of u s and non- u s subsidiaries the captive arrangement achieved risk_distribution c insurance in the commonly accepted sense the final factor that we look to is whether the captive arrangement constitutes insurance in the commonly accepted sense previously this court has looked to factors such as whether the insurer was organized operated and regulated as an insurance_company the insurer was adequately capitalized the insurance policies were valid and binding the premiums were reasonable and the premiums were paid and the losses were satisfieddollar_figure protectors and sgrl were both organized operated and regulated as insurance_companies protectors was subject_to regulation under the laws of vermont kept its own books_and_records maintained separate bank accounts prepared financial statements and held meetings of its board_of directors similarly sgrl was regulated under the laws of ireland and also kept its own see rent-a-center inc v commissioner t c at ___ slip op pincite harper grp v commissioner t c pincite books_and_records maintained separate bank accounts prepared financial statements and held meetings of its board_of directors as stated above protectors was adequately capitalized further ms conway testified that sgrl was adequately capitalized on the basis of her finding that sgrl’s financial ratio met or exceeded industry standards respondent did not challenge ms conway’s assertion and we agree with it as well the insurance and reinsurance policies issued by protectors and sgrl were valid and binding each insurance_policy identified the insured contained an effective period for the policy specified what was covered by the policy stated the premium amount and was signed by an authorized representative of the company the premiums set by protectors and sgrl were reasonable they were reviewed by outside actuaries and determined to be within the range of reasonable premiums additionally respondent does not challenge the reasonableness of the premium amounts finally the premiums were paid and the losses were satisfied the shi group subsidiaries kept ledger entries corresponding to the accounts_payable and receivable these amounts were booked pro_rata on a monthly basis during each year the subsidiaries would pay protectors the amounts due which protectors would then pay to sgrl after subtracting its ceding commission considering all the facts and circumstances we find that the captive arrangement constituted insurance in the commonly accepted sense ii conclusion we find that the captive arrangement is insurance for federal tax purposes the captive arrangement shifted risk from the shi group to protectors and ultimately to sgrl further the captive arrangement distributed risk by insuring a large pool of differing risks lastly the captive arrangement constitutes insurance in the commonly accepted sense accordingly the premiums_paid by the shi group are deductible under sec_162 as insurance expenses to reflect the foregoing and the concessions of the parties decision will be entered for petitioner
